Citation Nr: 1540295	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  06-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE
 
Whether new and material evidence has been received to reopen a claim for basic eligibility for Department of Veterans Affairs (VA) benefits.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
 
INTRODUCTION
 
The appellant is the surviving spouse of a man who, before his death in 1995, claimed to have served with the  Philippine Commonwealth Army or with recognized guerillas in the service of the United States Armed Forces during World War II.
 
This matter comes to the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which declined to reopen a claim as to whether the appellant's spouse was a veteran for the purpose of eligibility for VA benefits.  The appellant filed a notice of disagreement and she testified at a RO hearing  in April 2007.
 
In March 2008, the Board denied the appellant's claim.  On further appeal to the United States Court of Appeals for Veterans Claims (Court), counsel for appellant and the Secretary of VA filed a joint motion to vacate the March 2008 decision and to remand the case to the Board.  In March 2010 and again in February 2014, the Board remanded the case for additional development.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
REMAND
 
Before denying the appellant's claim, VA requested verification of her spouse's military service from the National Personnel Records Center, an agency of the National Archives and Records Administration.  In 1949 and again in 2003, the  National Personnel Records Center indicated that the appellant's husband did not serve in the Philippine Commonwealth Army or with recognized guerillas in the service of the United States Armed Forces.  
 
In support of her appeal, the appellant submitted affidavits from her husband's former comrades and documents from various public records depositories in the Philippines.  Pursuant to the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), the parties agreed to the joint motion described in the introduction section of this remand and the case was remanded to the AOJ so that the evidence submitted by the appellant after October 2003 could be provided to the  National Personnel Records Center along with a new request for verification of the appellant's husband's military service.  

Pursuant to the Board's remand instructions, the AOJ sent new requests for verification to the  National Personnel Records Center in March 2013 and again in March 2014.  The record includes three responses from the  National Personnel Records Center, all of which indicate that no change was warranted in its prior negative certification.
 
Since the March 2010 and February 2014 remands which instructed the AOJ to request verification of military service from the  National Personnel Records Center, the United States Court of Appeals for Veterans Claims decided that such requests must go directly to the relevant service department.  See Tagupa v. McDonald, 27 Vet. App. 95 (2014).   In Tagupa, the Court took judicial notice of a Memorandum of Agreement between the Department of the Army and the National Archives and Records Administration that purported to transfer "responsibility for providing reference services on the collection of Philippine Army files and archives buildings" to the National Archives.  Id. at 98.  The Court found that it was unclear whether the memorandum delegated the Army's authority to make administrative determinations verifying service or merely assigned the National Archives and Records Administration the duty "to act simply as a reference librarian."  Id. at 101.  
 
The Court decided that this ambiguity precluded it from finding that the Department of the Army had delegated its duty to make administrative determinations verifying service to the National Archives, or to its agency, the National Personnel Records Center.  In the absence of a statutorily delegated duty, the Court concluded that the plain meaning of 38 C.F.R. § 3.203(c) (2015) requires verification of service from the relevant service department.  The Court vacated the Board's decision and remanded the appeal for VA to seek verification of service from the Department of the Army.  Id.  Because the AOJ based its post-remand denial of the appellant's claim on responses received from the  National Personnel Records Center, rather than the Department of the Army, a remand is needed here for the same reasons.  
 
Accordingly, the case is REMANDED for the following action:
 
(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1. Secure any available verification of the appellant's spouse's claimed service during World War II from the Department of the Army using all the descriptive information he previously submitted, as well as any evidence submitted by the appellant.  In connection with this request, the AOJ should provide the Department of the Army with copies of all relevant records in the claims file, including the letters and statements furnished by the appellant and the verification requests provided to the  National Personnel Records Center.
 
2.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the appellant with a supplemental statement of the case and afford her the opportunity to respond before the file is returned to the Board for further consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

